Exhibit CHEMED CORPORATION RESPONDS TO LETTER FROM MMI INVESTMENTS, L.P. CINCINNATI, March 16, 2009 – Chemed Corporation (Chemed) (NYSE:CHE), today announced that it has responded to the letter sent by MMI Investments, L.P. to the Board of Directors of Chemed on February 12, The Company’s response explains that Chemed has carefully considered MMI’s proposal and that the Board of Directors of Chemed continues to believe that the interests of the Company’s stockholders would be best served by maintaining Chemed’s current corporate structure at this time.Accordingly, Chemed does not currently intend to pursue a separation of its two businesses, VITAS and Roto-Rooter, as MMI has proposed. The full text of the letter that Chemed sent to MMI follows: March 16, MMI
